Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Regarding claims 1-20, the claim limitation “at least one unit for delivery microwave energy in said cooking cavity…” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “for delivery microwave energy in said cooking cavity …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “at least one” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0004, lines 1-2, Detailed Description, cited:[ "at least one radiant unit for delivering microwave energy…].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105042654A cited by applicant, in view of Katona (US 4,049,939).  CN 105042654A discloses a door body of microwave heating device and microwave heating device comprising a housing (202); a cooking cavity (208, correspond to the cooking cavity) with a conductive material on the front plate of the cavity; at least one .
Claims 2-3, 5-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105042654A cited by applicant, in view of Katona (US 4,049,939) and further in view of Tingley (US 3,430,023) also cited by applicant.  Regarding claims 23, 5-6, 16-17, CN 105042654A/Katona discloses substantially all features of the claimed invention except said conductive material surrounds a periphery of the cavity opening in the front plate of the cavity and said conductive material generally . 
Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105042654A cited by applicant, in view of Katona (US 4,049,939) and further in view of EP 0008526A1.  CN 105042654A/Katona discloses substantially all features .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105042654A, in view of Tingley (US 3,430,023) both cited by applicant.  CN 105042654A discloses a door body of microwave heating device and microwave heating device comprising that the conductive material is coated on both sides of the second glass plate (106) is electrical connected with the grounded heating cavity of the microwave oven through the door frame (102, corresponding to the inner glass surface of the door for the microwave oven to created ground loop with the front plate of the cooking cavity when the door closed).  However, CN 105042654A does not disclose the step of coupling a conductive material on the front plate of the cooking cavity of the microwave oven.  Tingley discloses a continuous conductive gasket (60) is engaged the facing of the oven cavity.  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in CN 105042654A the step of coupling a .
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105042654A cited by applicant, in view of EP 0008526A1.  CN 105042654A discloses a door body of microwave heating device and microwave heating device comprising that the conductive material is coated on both sides of the second glass plate (106) is electrical connected with the grounded heating cavity of the microwave oven through the door frame (102, corresponding to the inner glass surface of the door for the microwave oven to created ground loop with the front plate of the cooking cavity when the door closed).  However, CN 105042654A does not disclose the step of coupling a conductive material on the front plate of the cooking cavity of the microwave oven.  EP 0008526A1 discloses a continuous conductive gasket (20) is engaged the facing of the oven cavity (page 5, lines 21-30).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in CN 105042654A the step of coupling a conductive material on the front plate of the cooking cavity of the microwave oven as taught by EP 0008526A1  in order to prevent escape of both vapor and microwave energy. Regarding claim 19, EP 0008526A1 discloses the conductive material on the front plate comprises a rubber material with a conductive filler (page 5, lines 15-20).  With regard to claim 20, CN 105042654A discloses the coating step utilizes a tin oxide material (par. 0039 of translation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 22, 2021